Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group II, claims 5-8, in the reply filed on 07/06/2022 is acknowledged.  
Status of the Application
	Claims 1-8 are pending.  Claims 5-8 are currently under examination.  Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 07/06/2022 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umetsu et al. (US 2011/0300154 A1 cited on P.237.IN filed 11/04/2020) in view of Arnott et al. (US 2007/0160576 A1 cited on P.237.IN filed 11/04/2020). 
The claims are drawn to a method of treating an IL-17A mediated disease in a subject comprising administering a therapeutically effective amount of a modified polyribonucleic acid comprising the sequence of ATAAATA, wherein the disease is an inflammatory disease as listed in claim 6.
Umetsu et al. discloses a method of treating asthma in a subject comprising administering an IL-17 antagonists such as an antisense or siRNA (see 0011, 0104-0111 and 0005). Umetsu et al. discloses the polyribonucleic acid is in a pharmaceutical composition (0141) and can comprise chemical modifications such as sulfonation to give rise to a phosphorothioate backbone’; para [0119] - preferred siRNA modifications include 2'-deoxy-2'-fluorouridine or locked nucleic acid (LNA) nucleotides and RNA duplexes containing either phosphodiester or varying numbers of phosphorothioate linkages’) --selected from the group consisting of locked nucleic acid, bridged nucleic acid, phosphorothioate nucleic acid and peptide nucleic acid (para [0119] - ‘preferred siRNA modifications include ...locked nucleic acid (LNA) nucleotides and RNA duplexes containing either phosphodiester or varying numbers of phosphorothioate linkages’; para [0120] - ‘the inhibitory oligonucleotides are but not limited to...peptide-nucleic acid (PNA), ... or locked nucleic acid (LNA),
Umetsu et al. teach making inhibitory molecules to a target gene for inhibition of expression of said target gene of interest.  Umetsu et al. does not specifically teach wherein the polyribonucleic acid comprises the sequence ATAAATA. 
Arnott discloses a nucleotide sequence of interleukin-17 (IL-17A) (para [0087] - 'a nucleotide sequence (SEQ ID NO:5) of a native sequence IL-17 cDNA’, claim 1 -'a nucleotide sequence encoding an IL-17A/F ...(c) a nucleotide sequence comprising SEQ ID NO:5'), which consisting of 1859 nucleotides and comprising the sequence ATAAATA between nucleotides 940-946 (or 946-940). 
Shao et al. teach rational design and screening for efficient antisense oligonucleotides to a target gene (see entire reference, particularly methods).
Chen et al. teach IL-17A has become a target for drug discovery for the treatment of various forms of autoimmune disease and inflammatory diseases such as asthma and multiple sclerosis (see page at least Table 1 and pages 8-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Umetsu and Arnott, to obtain a composition comprising a polyribonucleic acid comprising a targeting sequence and at least one modification selected from the group consisting of locked nucleic acid, bridged nucleic acid, phosphorothioate nucleic acid and peptide nucleic acid, based on the teaching of Umetsu, and further wherein the targeting sequence comprising ‘the sequence ATAAATA. It would have further been obvious to use the methods to target diseases associated with IL-17A expression such as multiple sclerosis given Chen et al. highlights IL-17A as target for multiple diseases.
The methods of making antisense oligonucleotides to a target is well known in the art as shown by Shao et al. and one of skill in the art would have been capable of making antisense oligonucleotides targeted to the claimed sequence and finding a suitable oligonucleotide to use in a method of treatment.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635